Mr. Justice Williams
delivered the opinion of the Court.
This is an ejectment case. A copy of a deed was offered in evidence, certified by the register of deeds *610of the county in which, the land lies. The deed purports to have been executed and acknowledged in the 'State of New York before a commissioner of deeds qualified under the laws of this State to take acknowledgments to conveyances.
This copy contains nothing to represent the seal of office of such commissioner as having been affixed tO' the certificate of acknowledgment; but in the certificate appear the words, “In witness whereof I have hereunto, set my hand and affixed my official seal, ’ ’ followed by due official signature.
From this statement in the certificate, coupled with the fact that the deed was admitted to record upon the certificate, the presumption will be indulged that the-seal w;as impressed on the original certificate. Coffey v. Hendricks, 66 Tex., 676, 2 S. W., 47; Mitchner v. Holmes, 117 Mo., 185, 22 S. W., 1070; Summer v. Mitchell, 29 Fla., 179, 10 South., 562, 14 L. R. A., 815, 30 Am. St. Rep., 106; 2 Jones, Real Property, section 1148.' Affirmed.